COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-078-CV


TIM BRANDON                                                        APPELLANT

                                              V.

GOOD BROTHERS, INC. AND                                             APPELLEES
SHAH WAFAYEE
                                          ------------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Tim Brandon attempts to appeal from a trial court order granting

the “Motion for No Evidence Summary Judgment” and “Motion for Summary

Judgment” of Appellees Good Brothers, Inc. and Shah Wafayee on Appellant’s

claims of “malicious and decei[]tful eviction” and “malicious refusal to accept

rents.” On March 4, 2008, we notified Appellant that we were concerned that



      1
          … See T EX. R. A PP. P. 47.4.
this court may not have jurisdiction over this appeal because the order granting

summary judgment in favor of Appellees did not appear to be a final, appealable

order; still pending are Appellees’ supplemental answer and counterpetition and

“Defendants’ Second Motion for No Evidence Summary Judgment” in which

Appellees challenge Appellant’s claims of “harassment” and “deception,” all

filed after the trial court signed its order granting Appellees’ first motions for

summary judgment.2       See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

192–993 (Tex. 2001). We stated that the appeal would be dismissed for want

of jurisdiction unless Appellant or any party desiring to continue the appeal filed

within ten days a response showing grounds for continuing the appeal. No

response has been filed.

      When there has not been a conventional trial on the merits, an order or

judgment is not final for the purposes of appeal unless it actually disposes of

every pending claim and party or unless it clearly and unequivocally states that

it finally disposes of all claims and all parties. Id. at 192, 205. Nothing in the

trial court’s order granting Appellees’ motions for summary judgment suggests

that the trial court intended to dispose of Appellant’s claims for “harassment”




      2
        … The trial court also struck through the portion of the order granting
Appellees’ first motions for summary judgment that stated, “This judgment
finally disposes of all parties and all claims and is appealable.”

                                        2
and “deception” or of Appellees’ claims in           their counterpetition and

supplemental answer. Because the order does not appear final on its face and

because it does not dispose of all of Appellant’s claims, it is not an appealable

order or judgment.      See Anderson v. Long, 52 S.W.3d 385, 386 (Tex.

App.—Fort Worth 2001, no pet.) (holding that where a summary judgment did

not appear final on its face and did not dispose of plaintiff’s claims for breach

of contract and negligence, it was not an appealable judgment). Accordingly,

because there is no final judgment or appealable interlocutory order, it is the

opinion of the court that this case should be dismissed for want of jurisdiction.

See T EX. R. A PP. P. 42.3(a); 43.2(f).




                                              PER CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: April 3, 2008




                                          3